Citation Nr: 0211751	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
April 1946.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a February 1999 decision of the RO.  

The appellant and her son testified at video-conference 
hearing before the undersigned Member of the Board in August 
1999.  

In October 1999, the Board determined that the appellant had 
presented a well-grounded claim and remanded the case for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran died in November 1997 at the age of 71; the 
death certificate identified the immediate cause of death as 
cardiopulmonary arrest, due to severe COPD, asthma and 
hypoxemia.  

2.  At the time of his death, service connection was in 
effect for the residuals of a nasal fracture, evaluated as 10 
percent disabling.  

3.  The veteran is shown to have likely begun smoking 
cigarettes during his period of service in World War II.  

4.  The veteran is shown as likely as not to have developed 
nicotine dependence due to smoking while he was in service.  

5.  The veteran's fatal lung disease including COPD, 
emphysema and hypoxemia are shown to have been result of his 
long term cigarette smoking habit.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's severe COPD, emphysema and hypoxemia were the 
proximate result of disability manifested by nicotine 
dependence due to cigarette smoking that was incurred in his 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 
5107(b), 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.312 (2001).  

2.  The now service-connected lung disease caused the 
veteran's death.  38 U.S.C.A. §§ 1110, 5103A, 5107(b), 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The record shows that the veteran's death in November 1997 
was a result of cardiopulmonary arrest, due to severe COPD, 
asthma and hypoxemia.  The examiner noted the approximate 
interval between the onset of severe COPD, asthma, and 
hypoxemia and death was several years.  He was born on August 
11, 1926.  

At the time of the veteran's death, service connection had 
been granted for residuals of a nasal fracture, rated as 10 
percent disabling.

A careful review of the service medical records shows that, 
on entrance examination in November 1943, the veteran's 
respiratory system was reported to be clinically normal.  In 
April 1945, an x-ray study was reported to reveal a fracture 
of the nasal bone forming the nasal bridge.  On discharge 
examination in April 1946, the veteran's respiratory system 
was reported to be clinically normal.  An x-ray study of the 
chest was reported to be negative.

In March 1950, a VA application for hospital treatment 
reported that the veteran's lungs were negative.  In December 
1950, a VA radiology report revealed that the veteran's chest 
was negative.

In May 1981, the veteran was reported to have a history of 
smoking 11/2 to 2 packs of cigarettes per day for the previous 
35 to 40 years.  The veteran indicated that he had stopped 
smoking one year before because it had been difficult to work 
due to dyspnea.  The veteran was diagnosed, in part, with 
moderate COPD, with likely mixed features of chronic 
bronchitis and emphysema.

In November 1985, R.M.B., M.D., reported that the veteran had 
not been able to breathe through the left side of his nose 
since about 1944 after fracturing his nose.  The veteran was 
reported to have worked in construction since 1946 and 
indicated that, when he exerted himself, he had to breathe 
primarily through his mouth which increased his lung exposure 
to dust.  The examiner reported that this could have been a 
factor in the development of the veteran's COPD.  

In January 1986, B.R.P., M.D., reported that the veteran had 
a severely deviated nasal septum to the left which caused 
total blockage of the left side of the nose and could have 
contributed to his COPD.  

A November 1986 statement by the veteran, submitted in 
conjunction with a separate claim, relates to the volume and 
duration of the veteran's smoking habit.  

A February 1998 letter from the veteran's private physician 
noted that the veteran suffered from severe COPD and 
emphysema with causes and factors being a long history of 
smoking which he started when he went into the armed 
services.  

A lay statement from the veteran's sister, dated February 
1998, reveals that she never saw the veteran smoke cigarettes 
before he went into service at the age of 17.  

During a video conference hearing before this Member of the 
Board in August 1999, the appellant indicated that she did 
not know the veteran prior to his entry into service and that 
they had been married in January 1963.  She reported that the 
veteran had told her that he wished that he had not taken the 
cigarettes that had been given to him in his rations in 
service and started smoking.  

The appellant reported that she had been a registered nurse 
and that the veteran had first been diagnosed with COPD in 
the late seventies or early eighties.  She reported that the 
veteran had definitely been addicted to tobacco.  

The veteran's son also testified that the veteran had told 
him that he began smoking in service.  

The appellant has also submitted several pictures, identified 
as showing the veteran with a cigarette or cigar, taken 
during the period from 1946 through 1980. 

A letter dated April 1999 from R.M.B., M.D., states that the 
veteran died as a result of severe COPD, emphysema and 
hypoxemia, which was caused from a long history of cigarette 
addiction starting from the age of 17 when he was in the 
armed services.  

An October 2000 letter from R.M.B., M.D. shows that the 
veteran had a long history of nicotine addiction, initially 
starting with smoking at the age of 17 while in the armed 
services.  He continued to smoke, sometimes 11/2 cartons of 
cigarettes per week until early 1990 when he switched to 
chewing tobacco.  At that time, the veteran continued to be 
addicted to tobacco, chewing 10-12 pouches of tobacco per 
week, until 1994 when he was able to quit, 3 years prior to 
his death in 1997 as a result of severe COPD, emphysema and 
hypoxemia.  


II. VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations were effective 
November 9, 2000.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.

The record shows that the claimant was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed the claimant of the information 
and evidence needed to substantiate her claim.  Thus, VA has 
met its duty of informing the claimant.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO obtained the evidence requested in the Board's 
remand.  The claimant has not referenced any unobtained or 
obtainable evidence that might aid her claim.

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. at 546 (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.)

For the reasons previously set forth, the Board finds that 
the claimant has been given ample opportunity to provide 
evidence and argument in support of her claims, and 
determines that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist her.  

Given the favorable action taken hereinbelow, no prejudice 
results from the Board reaching a decision on the merits of 
this case.  



III.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must establish that a 
disability incurred in or aggravated by service was either 
the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  In determining whether the service-
connected disability contributed to death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

During the course of this appeal, legislation was enacted 
which effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103.  
However, this law is effective only as to claims filed after 
June 9, 1998 and is not for application in this case.  

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c).  

In one such opinion, the VA General Counsel clarified when 
entitlement to benefits might be awarded based upon inservice 
tobacco use, specifically finding that direct service 
connection might be established if the evidence showed injury 
or disease resulting from tobacco use in service. VAOPGCPREC 
2- 93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  

The General Counsel issued a clarification of this opinion in 
June 1993, and stated that the opinion did not hold that 
service connection would be established for a disease related 
to tobacco use merely because the affected veteran smoked in 
service.  Rather, the opinion held that any disability, 
allegedly related to tobacco use, which was not diagnosed 
until after service, would not be precluded from being 
service connected.  

However, it must be demonstrated that the disability resulted 
from use of tobacco during service, and the possible effect 
of smoking before or after service must be taken into 
consideration.  VAOPGCPREC 2-93 (June 1993).  

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence might be considered a 
disease for VA compensation purposes.  

A May 1997 General Counsel opinion stated further that 
secondary service connection may be established, under the 
terms of 38 C.F.R. § 3.310(a), only if nicotine dependence 
that arose in service, and resulting tobacco use, might be 
considered the proximate cause of the disability or death 
that was the basis of the claim.  The determination of 
proximate cause is one of fact, for determination by 
adjudication.  VAOPGCPREC 19-97 (May 13, 1997).

The VA General Counsel also found that, where the evidence 
indicated a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service that 
led to continued tobacco use after service, the issue then 
becomes whether the illness might be considered secondary to 
the service-incurred nicotine dependence.  The resulting 
disability might be service connected on that basis pursuant 
to 38 C.F.R. § 3.310(a). VAOPGCPREC 19-97 (May 13, 1997); 62 
Fed. Reg. 37,954 (1997).  

That General Counsel decision further found that, assuming 
that nicotine dependence might be considered a disease, the 
two principal questions that must be answered by adjudicators 
in resolving a claim for benefits for tobacco-related 
disability secondary to nicotine dependence were (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence that arose during service 
might be considered the proximate cause of disability 
occurring after service.  

With regard to the first question, the General Counsel held 
that the determination of whether a veteran was dependent on 
nicotine was a medical issue; it was also held that, under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence might be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress," as manifested by certain 
criteria.  VAOPGCPREC 19-97 (May 13, 1997).  

That opinion also held that, with regard to proximate 
causation, if it was determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there was a supervening cause for the 
claimed disability that severs the causal connection to the 
service-acquired nicotine dependence.  VAOPGCPREC 19-97 (May 
13, 1997).  

After a careful review of the record, the Board determines 
that service connection for the cause of the veteran's death 
is established in this case.  

First, the medical evidence clearly shows that the veteran 
became addicted to nicotine prior to his death and that this 
nicotine dependence as likely as not arose in service.  

Additionally, the lay evidence also shows that the veteran 
began smoking tobacco in service.  This is confirmed by 
reliable medical history recorded over the years.  The 
submitted private medical opinion that he became addicted to 
nicotine during service is consistent with evidence presented 
in the record.  

The medical evidence also serves to establish that the 
veteran's death was due to disease that was the likely 
proximate result of the service incurred nicotine dependence 
and smoking habit.  

In addition, the Board's review of the record identifies no 
supervening cause for the claimed disability that severs the 
causal connection to the service-acquired nicotine 
dependence.  

Although letters dated 1985 and 1986 show that the veteran's 
service-connected deviated nasal septum caused total blockage 
of the left side of the nose which could have contributed to 
the veteran's COPD, the Board finds these opinions, which 
show only a possibility of causation, are merely speculative.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (statement which 
opines veteran "may" have been showing symptoms also 
[necessarily] implies veteran may not have been showing 
symptoms, and is therefore speculative); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Bostain v. West, 11 
Vet. App. 124, 127 (1998).  

The Board specifically finds that the preponderance of the 
evidence shows that the veteran first manifested nicotine 
dependence in service.  Therefore, this evidence does not 
sever the causal connection to the service-acquired nicotine 
dependence.

In conclusion, because the cause of the veteran's death is 
shown to be due to illness that was secondary to nicotine 
dependence due to smoking that was incurred in service, 
service connection for the cause of the veteran's death is 
established.  38 C.F.R. § 3.310(a).  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

